Title: To James Madison from William E. Hũlings, 12 April 1803 (Abstract)
From: Hũlings, William E.
To: Madison, James


12 April 1803, New Orleans. Refers to his letter of 1 Apr. via Natchez informing JM of the arrival of Laussat, “Whose professions are amical” toward the U.S. “There is a letter in town from a respectable Mercht. of Bordeaux whom I formerly knew in Philada. by which we learn that in consequence of the disastrous news from St Domingo, the troops destined for this Province, were positively ordered to go to that Island. And that it was reported in Bordeaux, that in consequence of some new arrangements, Spain was to retain Louisiana.” In 18 Mar. letters Casa Calvo wrote that he was to leave Havana for New Orleans “about the 24th. following” to deliver Louisiana to the French commissioners in conjunction with Salcedo. As a result, an official galliot has been awaiting Casa Calvo at the Balize since 4 Apr. An unknown cause has delayed him longer than expected. “A letter received by a Spaniard two or three days ago, in fifteen days from Havana, says that the Marquis woud not leave that place until a Courrier arrived from spain, and that the Inhabitants of that City fear’d another rupture between France & England.” Hopes JM will pardon this intrusion on his time but popular reports may be useful. Adds in a postscript that he has “this day” delivered two letters to Salcedo and one to Morales received by express from Natchez. Notes in a postscript dated 14 Mar. [April]: “Since writing the above, I have recd. a letter for Mr. Yrujo, from Mr. Morales, which goes via Natchez. The Port remains shut, and it is beleived will be, until the Intdt. receives Orders from Court.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp.



   
   The Balize was a fortified settlement at the mouth of the Mississippi River (Jean-Bernard Bossu, Travels in the Interior of North America, 1751–1762, trans. and ed. Seymour Feiler [Norman, Okla., 1962], p. 21 n. 1).



   
   See Yrujo to JM, 10 Mar. 1803, and n. 2, and Pichon to JM, 11 Mar. 1803, and n. 1.



   
   In his 13 Apr. 1803 reply to Yrujo’s 11 Mar. letter , Morales stated that Yrujo had no right to give orders in the king’s name and refused to revoke his decision (Whitaker, Mississippi Question, p. 197; León Tello, Documentos relativos a la independencia de Norteamérica, 1:702).



   
   A full transcription of this document has been added to the digital edition.

